[Cite as State ex rel. Muhammad v. State, 133 Ohio St.3d 508, 2012-Ohio-4767.]




     THE STATE EX REL. MUHAMMAD, APPELLANT, v. THE STATE OF OHIO,
                                       APPELLEE.
                      [Cite as State ex rel. Muhammad v. State,
                       133 Ohio St.3d 508, 2012-Ohio-4767.]
Mandamus—Failure to raise claim in objections to a magistrate’s decision—
        Court of appeals’ dismissal of petition for writ affirmed.
   (No. 2012-1035—Submitted October 9, 2012—Decided October 18, 2012.)
              APPEAL from the Court of Appeals for Franklin County,
                           No. 11AP-892, 2012-Ohio-2220.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment dismissing the petition of appellant,
Mustafa Muhammad, for a writ of mandamus to compel appellee, the state of
Ohio, to hear his “writ of replevin motion for order of possession,” which was
filed in the Franklin County Court of Common Pleas.
        {¶ 2} Muhammad’s noncompliance with R.C. 2969.25(C) justified the
court’s dismissal of his mandamus petition. State ex rel. Castro v. Corrigan, 129
Ohio St.3d 342, 2011-Ohio-4059, 952 N.E.2d 497, ¶ 2.
        {¶ 3} Muhammad claims on appeal that an internal prison policy
prevented him from personally enclosing the required prison cashier’s statement
with his petition when it was sent to the clerk of the court of appeals for filing,
and thus any error must have been made by prison officials. Muhammad waived
this argument on appeal, however, by failing to specifically raise this claim in his
objections to the magistrate’s decision in the court of appeals. State ex rel.
Maroon v. Ohio State Hwy. Patrol Retirement Sys., 132 Ohio St.3d 287, 2012-
Ohio-2679, 971 N.E.2d 918, ¶ 2, citing Civ.R. 53(D)(3)(b)(iv) and Loc.R.
                             SUPREME COURT OF OHIO




12(M)(1) of the Tenth District Court of Appeals; see also Civ.R. 53(D)(3)(b)(ii)
(“An objection to a magistrate’s decision shall be specific and state with
particularity all grounds for objection”).       Nor did Muhammad present any
evidence in the court of appeals supporting this contention. See State ex rel. Wells
v. Jefferson Cty. Court of Common Pleas, 122 Ohio St.3d 39, 2009-Ohio-2358,
907 N.E.2d 1166 (appellant seeking writs of mandamus and procedendo cannot
add new matter to the record on appeal to support his claims).
       {¶ 4} Therefore, the court of appeals properly dismissed Muhammad’s
petition, and we affirm the court’s dismissal.
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Mustafa Muhammad, pro se.
                            ______________________




                                         2